Citation Nr: 9924033	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1996.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with an anxiety disorder 
with panic and phobic features, and his claim for service 
connection for an anxiety disorder is supported by sufficient 
competent evidence to make the claim plausible and capable of 
substantiation.

2.  The veteran has been diagnosed with PSTD, and his claim 
for service connection for PTSD is supported by sufficient 
competent evidence to make the claim plausible and capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an anxiety 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran's claim for service-connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991);38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
PTSD and for an anxiety disorder.  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  In this regard, the veteran must satisfy 
three elements.  First, there must be evidence of an 
incurrence or aggravation of an injury in service.  Second, 
there must be evidence (i.e. medical) of a current 
disability.  Third, there must be evidence of a nexus between 
the in-service injury or disease and the current disability, 
as shown through the medical evidence.  See Epps v. Gober, 
126 F.3d 1464 (1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In January 1997, the veteran underwent a VA rating 
examination in which he was diagnosed with an Axis I anxiety 
disorder with panic and phobic features.  The veteran 
reported that his experiences in Southwest Asia during the 
Persian Gulf War era left him a nervous wreck, and that he 
experienced serious problems with alcohol abuse from January 
through March 1996.  He claimed that he chose to retire early 
at the rank of Major rather than be assigned to additional 
overseas duty.  The examiner noted that the veteran indicated 
that he had not sought any treatment "because of pride."  
The examiner also included in his diagnoses an Axis IV 
stressor statement of "experiences during Desert Storm."  

With respect to the veteran's claim for service connection 
for an anxiety disorder, the Board finds that this medical 
diagnosis provides sufficient evidence of a current 
disability and a medical nexus between the veteran's 
diagnosed anxiety disorder and his active service.  
Therefore, the Board concludes that the veteran's claim for 
service connection for an anxiety disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of an in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).

The veteran has been diagnosed on two separate occasions with 
PTSD.  He underwent a private medical examination in July 
1997 by W. Steven Baker, M.D., in which he was found to be 
"severely and persistently impaired by nervous conditions 
known as PTSD."  Dr. Baker stated that the veteran had 
presented what he termed to be a believable and consistent 
verbal self-history which established the medical diagnostic 
criteria for PTSD.  

In addition, the veteran underwent a VA rating examination in 
August 1997 in which he was diagnosed with PTSD.  The veteran 
gave a history of having been sent to Kuwait in 1993, and 
having participated in operations with U.S. Special Forces 
units engaged in the destruction of Iraqi communications 
sites.  The veteran's statements, consistent with other 
stressor statements submitted in support of his claim, 
indicate that he served on a temporary basis as a public 
affairs officer, and was detailed to accompany a Special 
Forces unit to destroy Iraqi communications sites with 
explosives.  The veteran stated that his team was issued live 
ammunition, and proceeded to detonate one such site.  He 
stated that in the ensuing explosion, he was showered with 
what he described as rotting, oozing body parts, and had to 
remain on the ground so covered until the "all clear" was 
given.  The examiner noted on examination that the veteran 
was hypervigilant, anxious, avoidant, hyperaroused, and 
appeared to have a marked impairment of his overall 
functioning.  He concluded with a diagnosis of chronic PTSD, 
and also indicated that the veteran had a global assessment 
of functioning (GAF) score of 53.  A GAF score of 53 is 
suggestive of moderate symptoms of a psychiatric disorder or 
moderate difficulty in social, occupational, or school 
functioning.  

The veteran also appeared at a personal hearing before a 
Hearing Officer at the RO in February 1998, in which he 
testified that in August 1993, he was stationed in Germany, 
and was sent to what he characterized as "Summer Vacation" 
in Kuwait.  He indicated that he was attached to Task Force 
327 Armor, and was assigned as a public affairs officer 
attached to a U.S. Special Forces (SF) unit at the U.S. 
embassy in Kuwait City.  He indicated that he was assigned to 
an SF unit, because at that time, the Special Forces did not 
have any public affairs officer capabilities of their own.  
He indicated that his mission was intended to involve dealing 
with any English-speaking Arabic news media which his SF 
might encounter while conducting operations.  

The veteran testified that he boarded a transport helicopter 
on three occasions, and went with his unit to destroy Iraqi 
communications sites.  The veteran stated that on one such 
occasion, demolition charges were placed in or around the 
facility, and that he had to quickly take cover by assuming a 
prone position on the ground nearby.  He stated that in the 
ensuing explosion, a dismembered human leg was blown through 
the air, landing on his person.  According to the veteran, he 
had to lie on the ground with the dismembered leg on top of 
him until the "all clear" was sounded.  The veteran also 
testified that he witnessed individuals whom he characterized 
as foreign nationals conducting mine sweeping and ordnance 
disposal operations in the desert, and being blown up on an 
apparently regular basis.  In addition, he indicated that 
during this period, a U.S. Air Force enlisted man stepped on 
an unexploded mortar round, which blew his leg off.  The 
veteran indicated that he did not actually witness this 
event, but stated that he knew the enlisted man, and saw him 
after he had been brought to the medical station.  In other 
instances, the veteran stated or otherwise provided 
statements to the effect that he was constantly subjected to 
potential terrorist attacks such as drive-by shootings.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of well-grounded claims for 
service connection for an anxiety disorder and for PTSD.  The 
Board finds that all elements for well groundedness have been 
met in this case.  The January 1997, July 1997, and August 
1997 VA and private examination reports contain clear 
diagnoses of PTSD and an anxiety disorder, and contain 
medical opinions relating these disorders to the veteran's 
active service.  In addition, the Board accepts, for the 
purpose of well grounding the claims, the veteran's 
statements that he was exposed to stressful events during his 
active service.  As noted, the examination reports discussed 
above provide the possible nexus between the veteran's 
claimed exposure to combat trauma and his currently diagnosed 
psychiatric disorders.  

Accordingly, the Board finds that the veteran has presented 
claims which are well grounded.  However, further development 
of evidence is required before a final disposition of the 
appeal.  This additional development will be addressed in the 
REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for an anxiety 
disorder is well grounded, and his appeal with respect to 
this issue is granted to that extent only.  

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND

Given that the veteran has presented evidence, which, as 
discussed, establishes well-grounded claims for service 
connection, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra.  He has established that he has a present disability 
with his anxiety disorder and PTSD, and while it is unclear 
whether these disorders are interrelated or whether they are 
separate and distinct disorders, he has presented medical 
evidence establishing the required nexus between these 
disorders and his active service.  See generally Cohen 10 
Vet. App. at 128.  

The record shows that the veteran received orders to report 
to Army Central Command (ARCENT) in Southwest Asia in 
September 1993 in support of "Operation Instrinsic (sic) 
Action."  From his travel orders dated in August 1993, the 
veteran's unit of assignment was to be HHC 2D BN 37th Armor, 
APO AE 09112, and he was to work in support of TF 2-37th AR 
during Operation Instrinsic Action.  In addition, the veteran 
submitted a signed document purporting to be some sort of 
"Disclaimer" indicating that the veteran was assigned as a 
member of the H.H.B. DIVARTY of the Third Infantry Division 
(3ID), located at Camp Doha, Kuwait, and that by signing the 
form, he discharged "UNIKOM" of any responsibility for harm 
to his person from his visit to that region.  

Specifically, the veteran has listed the following as his 
combat-related stressors 1) the destruction (by detonation) 
of Iraqi communications facilities with presumably the 
destruction of Iraqi or other personnel occupying the 
premises; 2) the deaths of foreign national individuals 
conducting mine sweeping and ordnance disposal operations, 3) 
the wounding and dismemberment of a U.S. Air Force enlisted 
man conducting explosive ordnance disposal operations (EOD), 
and 4) constant exposure to drive-by terrorist shootings.  
The Board finds that further development of the case is 
necessary to fulfill the VA's duty to assist under 
38 U.S.C.A. § 5107(a).  

Beyond the claimed stressors and the medical evidence 
discussed above, the veteran has not alleged that he served 
as a combat infantryman, and his assigned duties of public 
affairs officer (PAO) tends to confirm that he did not have a 
combat specialty, per se.  However, it is unquestionable that 
the veteran had served in a combat zone.  Therefore, 
verification of the occurrence of the claimed stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) is required.  See 38 C.F.R. § 3.304(f) 
(1998); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s), 
and also, to distinguish the degree to which the veteran's 
psychiatric symptomatology was caused by in-service 
stressors, and the extent to which the veteran's psychiatric 
problems were caused by other factors.  Further, it is 
unclear whether the veteran's diagnosed anxiety disorder 
exists as an entity separate and apart from his diagnosed 
PTSD, or if his anxiety disorder is actually part of his 
PTSD.  It is the opinion of the Board, therefore, that in the 
event the veteran's stressors are verified, that the RO 
should refer the veteran's claims file to the VA examiner who 
conducted the August 1997 examination to review the file, and 
all the medical evidence associated with it, in order to make 
those determinations.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action.  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
private or VA medical treatment records 
pertaining to treatment for PTSD or other 
psychiatric disorders dated since the 
last request for such information.  

2.  The RO should attempt to verify the 
occurrence of the purported stressors 
through the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records 
to include copies of his fitness reports 
and related memoranda, and a copy of his 
record of service (DD-214) should be 
forwarded to USASCRUR.  

3.  Following this, and in the event that 
the RO determines that a stressor or 
stressors have been verified, the 
veteran's claims folder should be made 
available to the VA medical examiner who 
conducted the August 1997 rating 
examination to evaluate the extent to 
which the veteran suffers from PTSD as a 
result of any verified in-service 
stressors and the extent to which other 
factors have contributed to his 
psychiatric problems.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Specifically, the 
examiner should identify the stressor(s) 
upon which any PTSD diagnosis is based, 
indicate how the veteran otherwise 
exhibits symptomatology associated with 
PTSD, and how such symptomatology is 
linked to the in-service stressor(s).  
The examiner is notified that only the 
veteran's verified in-service history, as 
detailed in the reports provided by 
USASCRUR and/or by the RO, may be relied 
upon.  The examiner should clearly 
express the rationale upon which he bases 
his opinion.  

4.  Upon completion of the requested 
development, the RO should adjudicate the 
veteran's claims for service connection 
for an anxiety disorder and for PTSD on 
the basis of all the available evidence.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board 
for additional review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  No action is required of the veteran until he is 
further notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

